 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KAI WALTER WILLIAMS,                              No. 1:18-cv-01728-SKO (HC)
12                       Petitioner,
13           v.                                         FINDINGS AND RECOMMENDATION TO
                                                        DISMISS PETITION FOR WRIT OF
14    RALPH DIAZ, Acting Secretary,                     HABEAS CORPUS
15                       Respondent.                    ORDER DIRECTING CLERK OF COURT
                                                        TO ASSIGN DISTRICT JUDGE
16

17                                                      (Doc. 1)
18

19

20
            Petitioner, Kai Walter Williams, is a state prisoner proceeding pro se with a petition for writ
21
     of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner submitted his motion to recall remittitur
22
     and reinstate appeal first filed in state court. Upon conducting a preliminary screening of the
23
     petition, it appears that Petitioner has failed to present a cognizable ground for relief. Therefore,
24

25   the undersigned recommends that the petition be dismissed.

26
27

28
                                                       1
 1   I.       Preliminary Screening
 2            Rule 4 of the Rules Governing § 2254 Cases requires the Court to conduct a preliminary
 3
     review of each petition for writ of habeas corpus. The Court must dismiss a petition "[i]f it plainly
 4
     appears from the petition . . . that the petitioner is not entitled to relief." Rule 4 of the Rules
 5
     Governing 2254 Cases; see also Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990). A
 6

 7   petition for habeas corpus should not be dismissed without leave to amend unless it appears that no

 8   tenable claim for relief can be pleaded were such leave to be granted. Jarvis v. Nelson, 440 F.2d

 9   13, 14 (9th Cir. 1971).
10
     II.      Petitioner Fails to State a Cognizable Federal Claim
11
              Petitioner claims he was incorrectly sentenced based on recent changes to the California
12
     penal code §§ 12022.5 and 12022.53 pursuant to Senate Bill No. 620.1 Petitioners seeking federal
13
     habeas relief must allege that they are in custody “pursuant to the judgment of a State court . . . in
14

15   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

16   "[F]ederal habeas corpus relief does not lie for errors of state law." Estelle v. McGuire, 502 U.S.
17   62, 67 (1991) (citations omitted). "[E]rrors of state law do not concern us unless they rise to the
18
     level of a constitutional violation." Oxborrow v. Eikenberry, 877 F.2d 1395, 1400 (9th Cir. 1989).
19
              The Supreme Court has held that "the essence of habeas corpus is an attack by a person in
20
     custody upon the legality of that custody." Preiser v. Rodriguez, 411 U.S. 475, 484 (1973). To
21

22   succeed in a petition pursuant to Section 2254, a petitioner must demonstrate that the adjudication

23   of his claim in state court "resulted in a decision that was contrary to, or involved an unreasonable

24   application of, clearly established Federal law, as determined by the Supreme Court of the United
25   States; or resulted in a decision that was based on an unreasonable determination of the facts in
26
27
     1
      California Senate Bill 620 No. allows the trial court discretion to strike gun enhancements in California Penal Code
28   §§12022.5 and 12022.53.
                                                                2
 1   light of the evidence presented in the State court proceeding." 28 U.S.C. §§ 2254(d)(1), (2).
 2   Petitioner may only seek habeas relief if the nature or duration of his imprisonment violates federal
 3
     constitutional provisions.
 4
             Here, Petitioner claims that California Senate Bill No. 620 should apply to his case
 5
     retroactively and the firearm enhancement that was applied to his sentence should be stricken.
 6

 7   Petitioner is challenging the state court’s application of state sentencing laws. Such a claim does

 8   not give rise to a federal question cognizable on federal habeas review. Lewis v. Jeffers, 497 U.S.

 9   764 (1990); Sturm v. California Youth Authority, 395 F.2d 446, 448 (9th Cir. 1967) (“a state court’s
10
     interpretation of its [sentencing] statute does not raise a federal question.”) Petitioner fails to state
11
     a cognizable federal habeas claim and the petition should be dismissed. Even if Petitioner did state
12
     a cognizable claim for relief, relief is not available to him. In several unpublished decisions, the
13
     California courts of appeal have held that Senate Bill No. 620 applies retroactively only to
14

15   judgments in criminal cases that were not final as of the Bill’s effective date of January 1, 2018.

16   See, e.g., People v. Lewis, No. D071434, 2018 WL 1354753, at *8 (Mar. 16, 2018); People v.
17   Crockett, No. 267614, 2018 WL 914883, at *12 (Feb. 16, 2018); People v. Wilson, No. B289638,
18
     2018 WL 4560933, at *1 (Sept. 24, 2018).
19
             The California Court of Appeal affirmed Petitioner’s conviction on September 23, 2016,
20
     and the California Supreme Court denied review on December 15, 2016. Petitioner filed a petition
21

22   for writ of certiorari with the United States Supreme Court, which was denied on October 2, 2017.

23   Accordingly, Petitioner is not entitled to retroactive application of §§ 12022.5 or 12022.53.

24           Petitioner alleges his federal equal protection and due process rights have been violated;
25   however, he relies on state sentencing laws as the basis for the claim. Therefore, Petitioner’s claim
26
     is simply a state law claim. Petitioner cannot turn his state law claim into a federal claim by
27
     providing conclusory statements that the alleged violation also violated his federal rights.
28
                                                         3
 1   III.   Certificate of Appealability
 2          A petitioner seeking a writ of habeas corpus has no absolute entitlement to appeal a district
 3
     court's denial of his petition, but may only appeal in certain circumstances. Miller-El v. Cockrell,
 4
     537 U.S. 322, 335-36 (2003). The controlling statute in determining whether to issue a certificate
 5
     of appealability is 28 U.S.C. § 2253, which provides:
 6

 7                 (a) In a habeas corpus proceeding or a proceeding under section 2255
            before a district judge, the final order shall be subject to review, on appeal, by
 8          the court of appeals for the circuit in which the proceeding is held.

 9                  (b) There shall be no right of appeal from a final order in a proceeding
            to test the validity of a warrant to remove to another district or place for
10
            commitment or trial a person charged with a criminal offense against the United
11          States, or to test the validity of such person's detention pending removal
            proceedings.
12
                   (c)       (1) Unless a circuit justice or judge issues a certificate of
13          appealability, an appeal may not be taken to the court of appeals from—
14
                            (A) the final order in a habeas corpus proceeding in which the
15          detention complained of arises out of process issued by a State court; or

16                            (B) the final order in a proceeding under section 2255.
17                       (2) A certificate of appealability may issue under paragraph (1)
            only if the applicant has made a substantial showing of the denial of a
18
            constitutional right.
19
                         (3) The certificate of appealability under paragraph (1) shall
20          indicate which specific issues or issues satisfy the showing required by
            paragraph (2).
21

22          If a court denies a habeas petition, the court may only issue a certificate of appealability "if

23   jurists of reason could disagree with the district court's resolution of his constitutional claims or

24   that jurists could conclude the issues presented are adequate to deserve encouragement to proceed
25   further." Miller-El, 537 U.S. at 327; Slack v. McDaniel, 529 U.S. 473, 484 (2000). Although the
26
     petitioner is not required to prove the merits of his case, he must demonstrate
27
     "something more than the absence of frivolity or the existence of mere good faith on his . . . part."
28
                                                        4
 1   Miller-El, 537 U.S. at 338.
 2            Reasonable jurists would not find the Court's determination that Petitioner is not entitled to
 3
     pursue federal habeas corpus relief to be debatable or wrong, or conclude that the issues presented
 4
     required further adjudication. Accordingly, the Court recommends declining to issue a certificate
 5
     of appealability.
 6

 7   IV.      Conclusion and Recommendation

 8            The undersigned recommends that the Court (1) dismiss the petition for writ of habeas

 9   corpus since it does not allege grounds that would entitle Petitioner to habeas corpus relief, and (2)
10
     decline to issue a certificate of appealability.
11
              These Findings and Recommendations will be submitted to the United States District Judge
12
     assigned to the case, pursuant to the provisions of 28 U.S.C ' 636(b)(1). Within thirty (30) days
13
     after being served with these Findings and Recommendations, either party may file written
14

15   objections with the Court. The document should be captioned AObjections to Magistrate Judge=s

16   Findings and Recommendations.@ Replies to the objections, if any, shall be served and filed within
17   fourteen (14) days after service of the objections. The parties are advised that failure to file
18
     objections within the specified time may constitute waiver of the right to appeal the District Court's
19
     order. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d
20
     1391, 1394 (9th Cir. 1991)).
21

22            The Court Clerk is hereby directed to assign a district judge to this action.

23

24   IT IS SO ORDERED.
25
     Dated:     January 30, 2019                                    /s/   Sheila K. Oberto             .
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                         5
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     6
